Citation Nr: 0948841	
Decision Date: 12/29/09    Archive Date: 01/13/10	

DOCKET NO.  06-11 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	M. Billok, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1953 to 
February 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  Following an April 2007 
video conference hearing before the undersigned, the Board 
denied the Veteran's appeal in July 2007.  He appealed and 
the Court vacated and remanded the Board's decision based on 
a failure to assess the Veteran's credibility in advancing 
his claim.  Additional lay statements have been submitted to 
the Board for consideration with waiver of initial RO 
consideration.  The case is again ready for appellate review.


FINDING OF FACT

The Board finds that the evidence for and against the 
Veteran's claim for service connection for bilateral hearing 
loss is in relative equipoise.


CONCLUSION OF LAW

Bilateral hearing loss is attributable to incidents of 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision results in a complete grant of the benefit 
sought, there is no reason to discuss VCAA compliance.  

Service connection may be granted for any disease or injury 
incurred or aggravated inline of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307. 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptolatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or 
when the auditory for at least 3 of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss and tinnitus attributable to 
incidents of service in October 2004, at 71 years of age, 49 
years after he was separated from service.  He has 
consistently claimed throughout the pendency of this appeal 
that current hearing loss is attributable to an extremely 
loud noise environment during his service aboard ship in the 
Navy, where he spent the better part of two years working in 
and about the engine rooms of a destroyer.  He has also 
consistently claimed that his tinnitus and hearing loss 
derive from the same acoustic trauma during service and arose 
at the same time during service.  

The service treatment records do not contain any particular 
complaints, findings, or treatment for hearing loss or 
tinnitus at any time, nor are there any documented head or 
ear traumas noted.  Hearing was tested as normal during 
service at both enlistment and separation, but of course this 
was by whispered and/or spoken voice which is subjective in 
nature and certainly not scientific.  There is following 
service separation, a complete absence of any objective 
medical or any other evidence which shows or suggests that 
the Veteran experienced symptoms of hearing loss and tinnitus 
for many years.

Commencing in 1992, there are a series of occasional VA 
outpatient treatment records which include the Veteran's 
complaints with regard to blockage of his nose and sinuses, 
dizziness, ear pain and cough, and these various records are 
notable for not containing any complaints regarding hearing 
loss.  On the other hand, on each occasion, the Veteran was 
not seeking treatment for hearing loss but for other 
symptoms.  

In March 2005, the Veteran was provided a VA audiometric 
examination which included a review of the claims folder.  At 
this time, the Veteran met the pure tone decibel thresholds 
for recognition of hearing loss for each ear in accordance 
with 38 C.F.R. § 3.385.  The Veteran again reported an 
extensive exposure to acoustic trauma during ship board 
service in the engine rooms of a destroyer.  He also reported 
that he had been a farmer for many years following service.  
He notably reported that he had tinnitus in both ears 
commencing during military service which was initially 
intermittent, but more recently increased to nearly constant 
during certain hours of the day.  The diagnosis was mild to 
moderately severe sensorineural hearing loss in each ear and 
intermittent tinnitus in each ear.  The audiologist opined 
that it was as likely as not that tinnitus was related to 
service, since the Veteran reported onset during service, but 
felt that hearing loss was not likely related to service 
since the Veteran was less clear in relating subjective 
complaints of hearing loss to service, and because he had a 
lengthy history of farming subsequent to service, and because 
one lay statement had in fact noted that the Veteran had had 
to increase his television volume even more over the "past 
few years."  It was on the basis of this examination that the 
RO granted service connection for tinnitus and denied service 
connection for hearing loss.  It was also primarily on this 
basis the Board initially denied service connection for 
hearing loss as well.

Following the Court's action in vacating and remanding the 
appeal, the Board has again thoroughly reviewed the evidence 
on file.  Without question, there are certain inconsistencies 
on file with respect to the Veteran's subjective complaints.  
However, minimal inconsistencies in subjective complaints is 
in fact a normal occurrence; it is rare that a Veteran's 
claims folder is solidly consistent in every respect with 
regard to subjective complaints over a period of years and 
decades.  There is, however, not significant evidence for the 
Board to point to levy an outright attack on the Veteran's 
credibility.  

The Board might note that the Veteran waited nearly 50 years 
to bring a claim for service connection for hearing loss and 
tinnitus.  The Board might note that in 2004 he appeared to 
inform VA personnel that he didn't think he had hearing loss, 
but of course an individual subjectively grows used to his 
own level of hearing acuity, and he had not had audiometric 
testing.  The Board might note that the Veteran was seen an 
outpatient with VA commencing in the early 1990's with 
complaints involving cold or flu symptoms and dizziness and 
never complained of hearing loss.  However, there is no clear 
basis in the record for the Board to assert that the 
Veteran's allegations of chronicity of symptoms of hearing 
loss ever since service is untrue or incredible.  Of course, 
no law or regulation governing the adjudication of VA 
disability compensation claims requires an assessment of 
credibility.  This requirement has entirely been created by 
the US Court of Appeals for Veterans Claims, with reference 
to adequate reasons and bases.  In this case, the Board is 
not inclined to attack the Veteran's credibility.  

As noted above, the RO and the Board principally denied the 
Veteran's claim for service connection for hearing loss based 
upon the opinion provided by a VA audiologist.  This opinion 
was negative to the Veteran's claim, and of course the 
Veteran himself has not submitted any competent medical 
evidence or opinion supporting his claim.  

In carefully reviewing the audiometric examination, the Board 
notes that the VA examiner believed that the Veteran was 
likely exposed to a loud noise environment as a farmer for 
many more years than he served on active duty with the Navy.  
However, in reasonably consistent written statements and 
sworn testimony, the Veteran has indicated that he hired out 
most of the hard and noisy work in farming to others.  There 
is in fact no objective evidence that the Veteran was exposed 
to a loud noise environment at any time during farming, only 
conjecture.  Second, the audiologist relied upon a lay 
statement indicating that the television volume had to be 
increased over the past few years.  This of course is 
entirely subjective; the volume may have been very loud for 
many years.  Finally, the Board notes an essential 
inconsistency in the audiologist's opinion that found it 
likely that tinnitus was attributable to service but that 
high frequency sensorineural hearing loss was not, since it 
is the Board's experience in adjudicating thousands of these 
claims each year that high frequency hearing loss and 
tinnitus are very often of a common etiology.

Accordingly, the Board finds that the evidence both for and 
against the Veteran's claim for service connection for 
hearing loss is in relative equipoise and that the claim 
should be allowed.  There are certainly several 
inconsistencies in the record over the years, but nothing 
that shows the Veteran to be asserting facts which he 
believes to be untrue.  


ORDER

Entitlement to service connection for hearing loss is 
granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


